DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 18, 26 and 35.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
The Applicant has argued the amended claim language directed to the connecting layer having a main extension plane/direction which is parallel to the main extension plane of the active layer OR parallel to the longitudinal direction is not properly taught by Yap.
The Examiner does not agree. Neither the claims nor the originally filed specification define/limit what is meant by “a main extension plane/direction”. The coatings (fig.1/2 #260/280) of Yap are found to have a plane (fig.2 in top or bottom or side surface direction) and a direction (fig.2 left/right) which is parallel to both a main extension of the active layer (fig.2 left/right of #120) and the longitudinal direction of the resonators (fig.1/2 left/right). The plane/direction of the coatings of Yap can be reasonably considered “main” as they are disposed in the direction/orientation which provides the 

The Examiner provides the following description which is understood to align more with the believed intended meaning (as understood from the currently filed Remarks, pg.8) of “main extension direction/plane” which is that of a plane/direction of a larger/largest dimension:
In order to more fully advance prosecution the Examiner directs the Applicant to the Conclusion section below wherein Jiang et al. (US 6424669) was previously cited as teaching a device which largely reads on at least claims 18 and 35. Note fig.3a provides a pumping laser (fig.3 #340a) and a pumped laser (fig.3 #350a) which are formed of semiconductor materials and contain active layers/regions. The lasers have at least overlapping resonator directions as #302 is a mirror for the pumping laser and the lasers are joined by a bonding layer #310a or #310b which is a metal layer ([0019] “metal bonding layer”). The provided bonding layer can be said to be “patterned” as it is designed to fit the interface region and is necessarily at least partially transparent to enable the pumping light to reach the pumped laser there above.
The Examiner suggests Jiang be fully considered ahead of a future response as a potential 102 or a 103 in combination with Yap.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 26, 27, 31, 32, 35, 36 and 38 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Yap et al. (US 7826511).
With respect to claim 18, Yap discloses a semiconductor laser diode (fig.1) comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a semiconductor layer sequence comprising an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction is parallel to a main extension plane of the active layer, wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) configured to be optically pumped by at least a part of the first light and configured to generate a second light which is partially emitted outwards from the second resonator (fig.1 lower light), wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer which at least partially comprises a patterned metal layer and/or is dichroic (fig.1/2 at least one of #260 and/or #280, coatings are dichroic, col.4 line 63- col.5 line 24; the coatings optically couple the laser devices via reflecting the pump laser from the facets to the laser to be pumped as seen in fig.1; the coatings mechanically couple the laser devices via being physically attached to each and extending across each in an unbroken manner), and wherein a main extension plane of the connecting layer (fig.2 in top or bottom or side surface direction; “main” as the direction/orientation 
With respect to claim 19, Yap discloses the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 20, Yap discloses the first and second resonators are arranged one above the other in a vertical direction corresponding to a growing direction of the semiconductor layer sequence (fig.1).
With respect to claim 21, Yap discloses the second resonator comprises a first part and a second part (fig.1 forward most portion/rear most portion), each part comprising the laser-active material (all material active, col.3 lines 40-49), and wherein the semiconductor layer sequence of the first resonator is arranged between the first part and the second part (fig.1 the upper layer of pump laser #30 is between the forward most part and rear most part of pumped laser #40 in the center of the device).
With respect to claim 26, Yap discloses the active region of the second resonator comprises at least a part of a semiconductor layer sequence (col.3 lines 25-50).
With respect to claim 27, Yap discloses the first and second resonators are parts of the same semiconductor layer sequence (as they can be connected via growth, col.2 lines 64-66).
With respect to claim 31, Yap discloses the first resonator is completely mirror-coated on two sides for the first light (col.4 line 64 – col. 5 line 1).
With respect to claim 32, Yap discloses a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to completely reflect the first light (col.5 lines 10-16) and is partially transparent to the second light (col.5 lines 10-16).

With respect to claim 36, Yap teaches the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 38, Yap teaches a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap.
With respect to claim 33, Yap teaches the device outlined above, including at least one coating (fig.1 #260) which is fully reflective for the first light and partially for the second light (col.5 lines 10-16), but does not specify the outcoupling mirror layer comprises a first mirror layer and second mirror layer, .

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Farrell et al. (US 2016/0322782).
With respect to claim 34, Yap teaches the device outlined above including a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); but does not teach the  semiconductor laser diode comprising: at least one further side surface and/or a bottom side on which a mirroring is located. Farrell teaches a similar integrated laser with pump source (fig.1) which includes a mirror on a bottom surface (fig.1 #128). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional mirror on the bottom of the device of Yap as demonstrated by Farrell in order to prevent light from escaping out the bottom of the device instead of the desired lateral direction and/or to ensure pump light is more fully absorbed.


Claims 22, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Clayton et al. (US 2003/0026312).
With respect to claim 22, Yap teaches the device outlined above, but does not teach the first and second resonators are arranged side by side in a lateral direction perpendicular to both the 
With respect to claim 24, Yap teaches the device outlined above, but does not teach the first resonator comprises a recess in which the second resonator is arranged. Clayton further teaches the first resonator (pump) comprises a recess in which the second resonator is arranged (fig.2, fig.3, fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a recess in the first resonator in which to dispose the second resonator of Yap as demonstrated by Clayton in order to ensure a large amount of pump light overlap with the gain material.
With respect to claim 30, Yap teaches the device outlined above, but does not teach the semiconductor laser diode comprises a plurality of first resonators and/or a plurality of second resonators, and all of the first and second resonators of the semiconductor laser diode are monolithically integrated into the semiconductor laser diode. Clayton further demonstrates integrating multiple pump lasers with a pumped laser (fig.3, [0025]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize plural pumping lasers in the device of Yap as demonstrated by Clayton in order to increase the amount of pumping light applied to the gain material.

Claims 23, 25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Kaneko (US 6239901).
With respect to claim 23, Yap teaches the device outlined above, but does not teach the second resonator comprises a recess in which the first resonator is arranged. Kaneko teaches disposing a 
With respect to claim 25, Yap teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the group consisting of Ce, Cr, Er, Nd, Ti, Pr and Yb. Kaneko further teaches the material of the solid state laser to be of sapphire (col.5 lines 40-42) doped with Cr or TI (col.3 lines 20-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the materials of Kaneko for the solid state laser of Yap in order to select a desired host/dopant to achieve a desired output wavelength of light.
With respect to claim 37, Yap teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the group consisting of Ce, Cr, Er, Nd, Ti, Pr and Yb. Kaneko further teaches the material of the solid state laser to be of sapphire (col.5 lines 40-42) doped with Cr or TI (col.3 lines 20-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the materials of Kaneko for the solid state laser of Yap in order to select a desired host/dopant to achieve a desired output wavelength of light.


29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Sabathil et al. (US 8406265).
With respect to claim 29, Yap teaches the device outlined above, but does not specify the semiconductor layer sequence of the first resonator is free of cladding layers on a side facing the laser-active material of the second resonator, and the laser-active material of the second resonator forms a cladding layer for the first resonator. Sabathil teaches a similar integrated laser with pump structure (fig.1) including the pumping laser (fig.1 #3) to be without a lower clad while the pumped laser includes a material that acts as a clad (fig.1 #5, fig.2 #5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the clad free upper pump laser approach of Sabathil in the device of Yap in order to reduce the number of layers needing to be manufactured.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following reference is found to teach integrating a pump and pumped lasers by use of a metal layer:
Jiang et al. (US 2003/0007538)


The following disclose related integrated pumps with lasers:
US 2006/0039437, 6424669, 5796771, 5982802, 2002/0171919


Borysiewicz (“ZnO as a functional material, a review”; Crystals 2019, 9 505).
US 10347857 (col.8 lines 21-23), 9640706 (col.17 lines 14-15), 9251935 (col.8 lines 4-5), 8434904 (col.6 lines 29-32), 2021/0142955 ([0024]); KR 20130125345 ([0016] under “description of embodiments”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828